FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OMAR LOPEZ, a.k.a. Rodolfo Rodriguez,            No. 12-71541

               Petitioner,                       Agency No. A095-751-561

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Omar Lopez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Avagyan v. Holder, 646 F.3d

672, 674 (9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Lopez’s motion to reopen as

untimely where it was filed over a year after his removal order became final, see 8

U.S.C. § 1229a(b)(5)(C)(i) (an alien seeking to reopen and rescind an in absentia

removal order based on exceptional circumstances must file the motion within 180

days after the date of the removal order), and Lopez failed to set forth a basis for

equitable tolling of the filing deadline, see Avagyan, 646 F.3d at 679 (equitable

tolling of the filing deadline is available where petitioner establishes that he was

prevented from filing because of deception, fraud or error, and acted with due

diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                     12-71541